IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,137-02


LEON BREWER, Relator

v.

BEXAR COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 2009CR7532 IN THE 437TH DISTRICT COURT
FROM BEXAR COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an amended and subsequent application for
a writ of habeas corpus in the 437th District Court of Bexar County, that more than 35 days have
elapsed, and that the application has not yet been forwarded to this Court.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Bexar
County, is ordered to file a response, which may be made by submitting the record on such habeas
corpus application, submitting a copy of a timely filed order designating issues to be investigated
(see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has
not filed an amended and subsequent application for a writ of habeas corpus in Bexar County. 
Should the response include an order designating issues, proof of the date the district attorney's
office was served with the habeas application shall also be submitted with the response.  This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: January 23, 2013
Do not publish